Citation Nr: 0023604	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for fracture of the coccyx.

Entitlement to service connection for cough variant asthma.

Entitlement to a higher rating for degenerative arthritis of 
the lumbosacral spine, initially assigned a 20 percent 
evaluation, effective from August 1996.

Entitlement to a higher rating for traumatic arthritis of the 
right knee, initially assigned a 10 percent evaluation, 
effective from August 1996.

Entitlement to a higher rating for traumatic arthritis of the 
left knee, initially assigned a 10 percent evaluation, 
effective from August 1996.

Entitlement to a higher rating for GERD (gastroesophageal 
reflux disease), initially assigned a 10 percent evaluation, 
effective from August 1996.

Entitlement to a higher rating for heel spurs of the right 
foot, initially assigned a zero percent evaluation, effective 
from August 1996, and a 10 percent evaluation, effective from 
August 1997.

Entitlement to a higher rating for heel spurs of the left 
foot, initially assigned a zero percent evaluation, effective 
from August 1996, and a 10 percent evaluation, effective from 
January 1998.

Entitlement to an effective date earlier than September 22, 
1997, for the assignment of a 20 percent evaluation for 
residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1996 and later RO rating decisions that denied service 
connection for fracture of the coccyx and cough variant 
asthma; granted service connection for degenerative arthritis 
of the lumbosacral spine and assigned a 20 percent evaluation 
for this condition, effective from August 1996; granted 
service connection for traumatic arthritis of the right knee 
and assigned a 10 percent evaluation for this condition, 
effective from August 1996; granted service connection for 
traumatic arthritis of the left knee and assigned a 
10 percent evaluation for this condition, effective from 
August 1996; granted service connection for GERD and assigned 
a 10 percent evaluation for this disease, effective from 
August 1996; granted service connection for heel spurs of the 
right foot and assigned zero and 10 percent evaluations for 
this condition, effective from August 1996 and August 1997, 
respectively; granted service connection for heel spurs of 
the left foot and assigned zero and 10 percent evaluations 
for this condition, effective from August 1996 and January 
1998, respectively; and that granted service connection for 
residuals of a left shoulder injury and assigned zero percent 
evaluation for this condition, effective from August 1996.  A 
January 1998 RO rating decision increased the evaluation for 
the left shoulder condition from zero to 20 percent, 
effective from September 1997.  In correspondence received in 
March 1998, the veteran withdrew her appeal with the issue of 
entitlement to a higher rating for residuals of a left 
shoulder injury, but disagreed with the effective date 
assigned for the 20 percent evaluation.  Under the 
circumstances, the Board has classified the issues as shown 
on the first and second pages of this decision.


REMAND

In April 2000, the representative requested a hearing for the 
veteran before the Board.  A hearing was scheduled for her in 
June 2000.  The veteran canceled the June 2000 hearing and 
submitted a motion to the Board requesting that another 
hearing be scheduled.  In August 2000, the Board granted the 
veteran's motion for another hearing for good cause, and a 
hearing was scheduled for her in October 2000.  In August 
2000, the veteran requested an electronic (video) hearing in 
lieu of the personal hearing scheduled in October 2000.

In view of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video hearing in accordance with the 
provisions of 38 C.F.R. § 20.700(e) 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



